Citation Nr: 1455814	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service duty from March 1968 to March 1971.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied service connection for the cause of the Veteran's death.

In February 2013, the appellant and her daughter, S. B., testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in August 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

Initially, the appellant has submitted additional evidence and argument in support of her claim subsequent to the final consideration of the claim by the agency of original jurisdiction.  The appellant has not waived initial agency of original jurisdiction consideration of that evidence.  As such, on remand, the agency of original jurisdiction will have the opportunity to consider the evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2014).

In its August 2014 Remand, the Board, in pertinent part, requested that a medical opinion be provided as to whether the Veteran had some form of ischemic heart disease, in particular atherosclerotic heart disease.  In addressing this question, the examiner was directed to discuss an October 2008 Unum Critical Illness Claim Form (completed by V. Saprounova, M.D.) that had listed September 2008 diagnoses of cardiopulmonary arrest, atherosclerotic heart disease, and acute gastrointestinal bleeding.

A VA medical opinion dated in October 2014 shows that in response to the foregoing inquiry by the Board, the VA examiner concluded that it was less likely than not that the Veteran had significant ischemic heart disease, in particular atherosclerotic heart disease.   The examiner, however, did not discuss the September 2008 Unum Critical Illness Claim Form diagnoses of cardiopulmonary arrest, atherosclerotic heart disease, and acute gastrointestinal bleeding.  Moreover, while the examiner concluded the there was no significant ischemic heart disease, the existence of any ischemic heart disease was not ruled out by the examiner, nor was the impact of any degree of ischemic heart disease on the Veteran's death discussed.  As such, the Board finds that additional clarification is required prior to further adjudication of this matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also, Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Additionally, the October 2014 VA examiner concluded that the Veteran had end stage liver disease from alcohol with cirrhosis and varices, and a previous history of bleeding from his varices.  In this regard, the VA examiner referenced a January 2011 VA examination report in which it was concluded that the more likely cause of death was hemorrhage directly related to esophageal varices which were more likely than not secondary to liver disease, including hepatitis C.

The Board notes that a review of the Veteran's service treatment records reveals that in July 1969, the Veteran was treated for reported abdominal pain.  The Veteran was assessed with questionable liver abscess.  A clinical record shows that he was given a provisional diagnosis of fever and rule out liver abscess.  A discharge narrative summary completed approximately one week later shows that the Veteran was given a discharge diagnosis of probable viral syndrome, probable intestinal worms.  In light of the opinion of the VA examiners in January 2011 and October 2014 that the Veteran's death was likely related to liver disease, and given the in-service treatment for abdominal pain in which a liver abscess and intestinal worms were suspected, the Board finds that an additional opinion be provided as to whether the Veteran's asserted liver disease was etiologically related to his period of active service.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claims file to the October 2014 VA examiner for the purpose of obtaining an addendum to the existing opinion addressing the likely cause of the Veteran's death.  The Veteran's claims file and a copy of this Remand must be provided to the examiner in conjunction with providing the requested opinion.

If the October 2014 examiner is not available, the agency of original jurisdiction shall arrange to have another qualified VA physician review the claims file and provide an addendum opinion.

(a)  The examiner is requested to provide an additional opinion as to whether it is at least as likely as not  (50 percent probability or greater) that the Veteran had some form of ischemic heart disease, in particular atherosclerotic heart disease?   

In addressing this question, the examiner must specifically discuss the October 2008 Unum Critical Illness Claim Form (completed by V. Saprounova, M.D.) that had listed September 2008 diagnoses of cardiopulmonary arrest, atherosclerotic heart disease, and acute gastrointestinal bleeding.

The examiner is also directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any degree of ischemic heart disease of the Veteran, either:

(i) Contributed substantially and materially to the Veteran's death;

(ii) Combined to cause death; 

(iii) Aided or lent assistance to the production of death; and/or

(iv) Resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his esophageal varices, blood loss, and anemia causing death, as opposed to merely sharing in the production of death?

(b)  The examiner is also directed to provide an opinion as to whether it is at least as likely not that the Veteran's asserted liver disease (which was opined to have caused his varices) was etiologically related to the July 1969 in-service abdominal symptoms in which a liver abscess and intestinal worms were suspected.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

Thereafter, if appropriate following readjudication, the case is to be returned to the Board, following applicable appellate procedure.  

The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




